Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket number: 077344-US-PA-1
Filling Date: 6/29/2020
Inventor: Wan et al.
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5 and 6 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kamgaing et al (US 2019/0288382 A1, PCT filling date is used for the rejection (WO2018/125240 A1)).

Regarding claim 1, Kamgaing discloses a semiconductor device (Fig. 2), comprising:
a chip package 230, 280; 
a dielectric structure 202 disposed on the chip package 230, 280, the dielectric structure comprising a first layer 202 (portion on the 298), a second layer 202 (portion under the 298) disposed between the chip package 230, 280 and the first layer 202 (portion on the 298) and comprising a cavity (cavity between elements 230, 202, vertical) and a vent 298 (top portion inside 202) in communication with the cavity, wherein the first layer 202 (portion on the 298) covers the cavity (cavity between elements 230, 202, vertical); and
a first antenna pattern 296 (Para. 16) disposed on the dielectric structure 202, wherein the chip package 230, 280 is electrically coupled to the first antenna pattern 296, and the cavity (cavity between elements 230, 202, vertical) of the dielectric structure 202 is disposed between the chip package 230, 280 and the first antenna pattern 296.


Regarding claim 4, Kamgaing discloses the semiconductor device according to claim 1, wherein the first antenna pattern 296 is disposed on the first layer 202 (portion on the 298) and located outside the cavity (cavity between elements 230, 202, vertical).

Regarding claim 5, Kamgaing discloses the semiconductor device according to claim 1, wherein the vent 298 (top portion inside 202) is at the first layer 202 (portion on the 298) or at the second layer.

Regarding claim 6, Kamgaing discloses the semiconductor device according to claim 1, wherein the chip package comprises:
a chip 280;
an encapsulant 230 encapsulating the chip 280; and
a redistribution layer 202, 298 disposed on the chip 280 and the encapsulant 230 and electrically connected to the chip 280.


Allowable Subject Matter
Claims 2-3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-19 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896